Per Curiam.
This cause having heretofore been submited to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel *270for tbe respective parties, and tbe record having been seen and inspected, and tbe Court being now advised of its judgment to be given in tbe premises, it seems to tbe Court that there is no error in tbe said judgment; it is, therefore, considered, ordered and adjudged by tbe Court that tbe said judgment of tbe Circuit Court be, and tbe same is hereby, affirmed.
Taylor, C. J., and Ellis'and Browne, J. J., concur.